As filed with the Securities and Exchange Commission on August 6, 2012 Investment Company Act File Number 811-8312 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Daily Income Fund (Exact name of registrant as specified in charter) 1411 Broadway, 28th Floor New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway, 28th Floor New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: March 31 Date of reporting period: June 30, 2012 Item 1: Schedule of Investments DAILY INCOME FUND Money Market Portfolio STATEMENT OF NET ASSETS JUNE 30, 2012 (UNAUDITED) Maturity Interest Value FaceAmount Date Rate (Note1) ASSET BACKED COMMERCIAL PAPER (19.46%) (1) Anglesea Funding LLC 07/03/12 0.40% Chesham Finance LLC 07/03/12 Ebury Finance LTD 07/05/12 Halkin Finance LLC 07/05/12 Total Asset Backed Commercial Paper COMMERCIAL PAPER (1.47%) Private Export Funding Corporation 07/26/12 0.18% Total Commercial Paper INTERNATIONAL BANK MEDIUM TERM NOTE (2.95%) International Bank for Reconstruction and Development (8) 07/25/12 0.30% Total international Bank Medium Term Note LETTER OF CREDIT COMMERCIAL PAPER (0.48%) Oakland-Alameda County Coliseum Authority Lease RB (Oakland Coliseum Arena Project) - 1996 Series A-1 LOC BNY Mellon, N.A. 07/05/12 0.20% Total Letter of Credit Commercial Paper LOAN PARTICIPATIONS (4.27%) Army & Air Force Exchange Service with JPMorgan Chase as agent 07/10/12 0.40% Army & Air Force Exchange Service with JPMorgan Chase as agent 08/20/12 Army & Air Force Exchange Service with JPMorgan Chase as agent 08/21/12 Total Loan Participations TIME DEPOSIT (18.78%) BNP Paribas S.A. 07/02/12 0.12% Credit Agricole S.A. 07/02/12 National Australia Bank LTD 07/02/12 National Bank of Canada 07/02/12 Royal Bank of Canada 07/02/12 Total Time Deposit VARIABLE RATE DEMAND INSTRUMENTS (0.97%) (2) Burke County, GA Development Authority IDRB (Lichtenberg Holdings II, LLC Project) – Series 2002 LOC JPMorgan Chase Bank, N.A. 01/01/13 0.37% Central Michigan Inns, LLC (Pohlcat Inc) – Series 2000A LOC Wachovia Bank, N.A. 04/01/30 Columbus, GA Development Authority RB (Columbus Economic Development Corporation/Bricken Financial Project) – Series2006
